DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-8 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Jing et al. (CN106239922A), herein Jing, in view of Comb et al. (US20130078073A1), herein Comb. Jing teaches: A carriageless print head assembly, for use in extrusion-based additive construction, comprising: a cold end having a front end, a rear end, a left side, a right side, a top surface extending from the front end to the rear end and from the left side to the right side, and a bottom surface extending from the front end to the rear end and from the left side to the right side, wherein the cold end is of a singular construction [Page 6, 5th paragraph, #101. Fig. 1 shows #101 as having a similar shape, ends, sides and surfaces to that of instant applications Fig. 1A. The cold end is the upper part of 101. The cold end is shown to be of a singular construction]; and a hot end [Fig. 1, lower part of 100] configured to provide a melt zone, the hot end being removably attached to [Although Jing does not disclose that the hot end is removably attached, however making separable is held to be prima facie obviousness (see MPEP 2144.04, V, C.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have made the hot end of Jing removably attached in order to allow the hot end to be separately replaced during a malfunction or for ease of cleaning.] the bottom surface, wherein the th paragraph, 105. Fig. 1 #105].
Jing is silent to wherein the left side has a first timing belt attachment slot adjacent to and aligned with a first receiver for receiving a first shaft, the first timing belt attachment slot extending substantially from the front end to the rear end, the first shaft extending substantially from the front end to the rear end. However, Comb which is a 3D printer system [title] teaches drive belt [Fig. 25, #236] that goes around the entire gantry assembly and also goes through the head mount [Fig. 25, #250] where the print head assembly is mounted on top of with shaft/rod [Fig. 2, #60] for print head assembly [Fig. 2, #20] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the 3D printer head mount of Comb with shaft/rod and belt assembly into Jing’s print head assembly such that the head mount is part of the print head with a reasonable expectation of successful results because Comb recognizes that the arrangement of drive belt can be secured to the head mount and/or print head assembly so that this arrangement allows for movement of the head mount and print head assembly in a linear motion as stated by Comb [0056].
Further, Jing is silent to a specific mounting structure or gantry system prompting one of ordinary skill to look to related art.  Comb teaches the rod and belt system. Comb teaches the left and right side of print head assembly have attachment slots for timing belt. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); The use of a 
The prior art of record does not disclose, teach or suggest further comprising an air conduit extending downwardly from the top surface to the bottom surface, the air conduit having a nipple extending upwardly from the top surface, and an air duct extending downwardly from the nipple to the bottom surface, wherein the air duct and the nipple are fluidly connected in combination with the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742